DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5, 7, 9, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vits (US 4263724).
	Regarding to claim 1:
Vits discloses an apparatus comprising:
                      a temperature controlling member configured to heat or cool (FIG. 5, elements 7-8 and column 3, lines 15-20) a conveyed substrate (FIG. 5, element 4) to which a liquid is applied, the conveyed substrate contacting an outer peripheral surface of the temperature controlling member; and
                      an upstream inlet air unit (FIG. 4-5, elements 19 and 25) configured to draw air between the substrate and the temperature controlling member, the upstream inlet air unit being provided upstream of a contact location of the substrate with the temperature controlling member, in a conveying direction (column 4, lines 35-40: The air suction nozzles 13-14. Column 4, lines 61-65: The air suction box 21).
	Regarding to claim 2: further comprising an upstream support member disposed upstream of the contact location in the conveying direction and in proximity to the upstream inlet air unit, and wherein the upstream inlet air unit is disposed between the upstream support member and the FIG. 4: The temperature controlling member 8, the upstream inlet air unit 21, the upstream support member 7).
             Regarding to claim 3: wherein the upstream inlet air unit includes an intake duct that covers a space between the substrate and the temperature controlling member, upstream of the contact location in the conveying direction, and the substrate and the temperature controlling member being configured to contact respective portions of outer peripheries of the intake duct (FIG. 4, element 21. FIG. 5, element 23).
	Regarding to claim 5: wherein the intake duct includes an inlet port for drawing air between the substrate and the temperature controlling member, and wherein a width of the inlet port in a width direction perpendicular to the conveying direction of the substrate is larger than a width of the substrate (FIG. 6: The intake duct 24 having the width that is larger than that of the web as shown).
	Regarding to claims 7, 9, 14-15: An inlet air unit for releasably being held by an apparatus in a printing apparatus having a liquid applying unit (column 1, lines 5-15), the inlet air unit comprising;
		a fixed unit disposed in a predetermined location, with reference to an outer peripheral surface of a given temperature controlling member from among a plurality of temperature controlling members of an apparatus, each temperature controlling member being configured to heat or cool a conveyed substrate to which a liquid is applied (FIGs. 4-5, elements 7-8 and column 3, lines 15-20), the conveyed substrate contacting the outer peripheral surface of the given temperature controlling member (FIG. 5, element 4);
                                at least one from among an upstream air inlet unit and a downstream air inlet unit (FIG. 5, elements 19 and 21), the upstream inlet air unit being configured to draw air between the substrate and the given temperature controlling member, the upstream inlet air unit being provided upstream of a contact location of the substrate with the given temperature controlling member, in a conveying direction, the downstream inlet air unit being configured to draw air between FIG. 5: For the given temperature controlling member 7, the air suction nozzle 19 is located upstream and the air suction nozzle 24 is located downstream); and
                 a holding unit configured to hold the at least one from among the upstream air inlet unit and the downstream air inlet unit, the holding unit being configured to be detached from the fixed unit (FIGs. 5-6).
Allowable Subject Matter
2.	Claims 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 4: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the intake duct includes a contact layer at a position where a given outer periphery of the intake duct contacts the substrate, the contact layer having a friction coefficient against the substrate that is smaller than a friction coefficient of the intake duct against the substrate is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 6: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the upstream inlet air unit includes respective control members at both sides of the inlet port in the width direction, each control member being configured to control air being drawn through the inlet port is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claim 8 is allowed because they depend directly/indirectly on claim 6.
			CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/LAM S NGUYEN/Primary Examiner, Art Unit 2853